Citation Nr: 1036377	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the lumbar spine with stenosis, prior to 
November 2, 2007.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine with stenosis, from 
November 2, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, 
and from January 1957 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from 
August 2006 and February 2008 rating decisions of the RO.

In August 2006, he RO, inter alia, denied service connection for 
degenerative changes of the lumbar spine with stenosis.  In 
September 2006, the Veteran filed a notice of disagreement (NOD).  
In a January 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
degenerative changes of the lumbar spine with stenosis, effective 
January 31, 2006.  In August 2007, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating.  In a 
March 2008 rating decision, the RO awarded a 20 percent rating 
for the Veteran's degenerative changes of the lumbar spine with 
stenosis, effective November 2, 2007.  In March 2008, the Veteran 
filed a NOD with the assigned disability rating.  A statement of 
the case (SOC) was issued in March 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2008.

In the February 2008 rating decision, the RO, inter alia, denied 
entitlement to a TDIU.  In March 2008, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
January 2009.

In August 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is also of record.

Because the Veteran disagreed with the initial rating assigned 
following the grant of service connection for degenerative 
changes of the lumbar spine with stenosis, the Board 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, although the RO 
granted a higher rating during the pendency of the appeal, from 
November 2, 2007, inasmuch as higher ratings for this disability 
are available both before and after that date, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal involving the lumbar spine 
as encompassing the first two matters on the title page.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In August 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

During the August 2010 Board hearing, the Veteran asserted that 
his service-connected degenerative changes of the lumbar spine 
with stenosis has worsened and warrants a higher rating.  He 
testified that the symptoms associated with his service-connected 
degenerative changes of the lumbar spine with stenosis include 
having difficulty standing for long periods of time, bending 
forward, getting up out of a sitting position, difficulty 
sleeping, and pain.  He testified that he continues to receive 
treatment at the Columbia VA Medical Center (VAMC).

To ensure that the record reflects the current severity of the 
Veteran's degenerative changes of the lumbar spine with stenosis 
and in light of the Veteran's contentions of increased and 
additional symptomatology, the Board finds that more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  During the August 2010 
hearing, the Veteran indicated his willingness to report to a VA 
examination, if needed.

As for the claim for a TDIU, the Board notes that the Veteran has 
been granted service connection for gastroesophageal reflux 
disease (rated as 20 percent disabling), disability of the left 
hip (rated as 20 percent disabling), disability of the right hip 
(rated as 20 percent disabling), bilateral hearing loss (rated as 
20 percent disabling), degenerative changes of the lumbar spine 
with stenosis (rated as 20 percent disabling), prostate gland 
injuries (rated as 20 percent disabling), radiculopathy of the 
left lower extremity (rated as 10 percent disabling), dislocation 
of the left shoulder (rated as 10 percent disabling), sinusitis 
(rated as 0 percent disabling), hemorrhoids (rated as 0 percent 
disabling), and scars of the left lower extremity (rated as 0 
percent disabling); the combined rating is 80 percent.

While the Veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16(a) for award of a schedular TDIU-no single 
disability rated as 60 percent or more-the record contains a 
medical opinion indicating that he is unemployable due, in part, 
to his service-connected disabilities.  In this regard, during a 
VA examination in December 2007, a VA examiner noted that the 
Veteran was not currently employed secondary to being disabled 
due to bilateral hip and back pain.  However, the Board observes 
that the December 2007 examination was neither a hip nor a back 
examination; it was a genitourinary examination.  Additionally, 
no rationale was given for the statement.

Hence, the Board finds that a medical opinion-based on full 
consideration of the Veteran's documented history (to include 
current findings) and supported by fully-stated rationale-is 
needed to resolve the matter of Veteran's entitlement to a TDIU.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an 
appellant presents evidence of unemployability, VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion as to what effect the appellant's service-connected 
disability has on his ability to work).

Therefore, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in denial of the 
claims for higher ratings (as the claim for higher rating, 
emanating from an original claim for service connection, will be 
considered on the basis of the evidence of record), and shall 
result in a denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  Id.  If 
the Veteran does not report for any scheduled examination(s), the 
RO must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination(s) sent 
to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The claims file currently includes treatment records 
from the Columbia VAMC up to July 2010.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Columbia VAMC all outstanding records pertaining 
to evaluation and/or treatment of the Veteran since July 2010, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
also give the appellant an opportunity to present information 
and/or evidence pertinent to the appeal, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating all claims on 
appeal.  The RO's adjudication of the claim for a TDIU should 
include consideration of whether the procedures for assigning a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b) 
are met; and its adjudication of the claims for higher ratings 
should include continued consideration of whether any staged 
rating of the Veteran's degenerative changes of the lumbar spine 
with stenosis (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Fenderson 
(cited to above) is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran 
since July 2010.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, the time 
period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations of his lumbar 
spine, by appropriate physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, and 
the report of that examination made available 
to the orthopedic examiner in conjunction 
with his or her examination of the Veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each report of examination should 
reflect consideration of the Veteran's 
documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. Each examiner should set forth all 
examination findings, along with the complete 
rationale for ant conclusions reached, in a 
printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment upon the 
frequency or extent of, ad appropriate, all 
neurological impairment associated with the 
Veteran's lumbar spine disability, to 
particularly include radiculopathy.  The 
examiner should clearly indicate whether any  
such impairment constitutes a separately 
ratable neurological manifestation of the 
service-connected lumbar spine disability; 
and, if so, the examiner should provide an 
assessment of each such manifestation-as 
mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing of the 
lumbar spine (expressed in degrees).  he 
physician should render specific findings as 
to whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
physician should indicate the point at which 
pain begins.  In addition, the physician 
should indicate whether, and to what extent, 
the Veteran experiences likely functional 
loss of the lumbar spine due to pain and/or 
any of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should express 
any such additional functional loss in terms 
of additional degrees of limited motion.

The physician should also specifically 
indicate whether there is any ankylosis of 
the lumbar spine, or of the entire spine, 
and, if so, whether such ankylosis is 
favorable or unfavorable.

Considering all orthopedic and neurological 
findings, the physician should also render 
findings particularly responsive to the 
criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician).  If 
the Veteran has incapacitating episodes 
associated with his lumbar spine disability, 
the examiner should specify whether, during a 
12-month period, such episodes have had a 
total duration of (a) at least one week, but 
less than 2 weeks; (b) at least two weeks but 
less than 4 weeks; (c) at least 4 weeks but 
less than 6 weeks; or (d) at least 6 weeks.

Further, the physician should render an 
opinion, based upon review of the record and 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities, either individually 
or in concert, render him unable to obtain or 
retain substantially gainful employment.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for higher ratings, as 
well as the claim for a TDIU.  If the Veteran 
fails, without good cause, to report to any 
scheduled examination(s), in adjudicating the 
claim for a TDIU, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority (to 
include, as regards the claims for higher 
ratings, whether continued staged rating, 
pursuant to Fenderson (cited to above) is 
appropriate; and, as regards the matter of a 
TDIU, 38 C.F.R. § 4.16(b)).  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of additional legal authority 
considered-to particularly include 38 C.F.R. 
§ 4.16(b)-along with clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

